Title: Thomas Barclay to the American Commissioners, 23 May 1786
From: Barclay, Thomas
To: American Commissioners



Gentlemen
Cadiz 23d. May 1786

Since my arrival here, the ninth, nothing has occur’d worth your attention. I am waiting for a vessel that is Bound to Mogadore and expect to sail in a few days. You have probably as late accounts from Mr. Lamb as I Can give you, yet it may not be Improper to Inform you of his arrival at Alicant the 24th. of last month, where doubtless his Quarrantein has delay’d his proceeding to Madrid. The Inclosed is Copy of a letter from the Count D’Expilly to Mr. Carmichael dated at Algiers the 20th. past. Whether it will Convey any thing New or not I Cannot say, nor whether Mr. Carmichael may not already have Transmited to you its Contents.
I hope to have the pleasure of soon hearing from you and of being Informed whether you have any Commands for me farther than Morocco. I have long been anxious to see the Trade of our Country to these parts put on a safe and respectable footing, as I am well acquainted with the Importance of the object, and if I Can, while I am in the Neighborhood of Africa, in the smallest Degree Contribute towards the doing it, no Care or Attention on my part shall be wanting. If my going to Constantinople will be thought by you useful, you have only to Command me, and I offer you my Services there or any where Else without Limitation. As soon as I have Executed the Business in which I am Engaged, I intend to Return to America for a few Months having Already procured permission from Congress to go there to settle some of my affairs that require my presence. I send you herewith an Extract of a letter written from Morocco to the Consul of the Emperor of Germany at this place from whom I received it, but it is the only Intelligence here of the Emperor of Morocco having made such a Declaration, and probably is no more than a sudden gust of Passion which has Blown over with the Circumstance that occasion’d it. It is however Certain that the British are not at present a favord people in Morocco and that a letter from his Catholic Majesty is likely to have greater weight in that Country than one from any other Potentate on Earth.
I have had some Conversations with the Marquis De Vialli, who is well known to the Emperor of Morocco, and who says he  has frequently talked with him on the subject of America. His opinion is that the Emperor will demand a Tribute of Eighteen thousand Dollars ⅌ annum. This Gentleman, to whom I was Made known by General O’Riely the late Governor of Andaluzia and Cadiz, has given me a good deal of Useful Information and advice, but to what purposes I shall be able to Apply either remains to be Tried. Indeed I much fear the Emperors Ideas will Exceed those of my Constituents. Immediately on my Arrival here I wrote to him that I wou’d Embark for Mogadore as soon as possible which I did to Cut short any Delays that might occur there, by waiting for his permission to go to Morocco where he is at present, and I Expect by the time I get to Mogadore, orders will be lodged for my getting forward.
I Beg you will beleive Me Gentlemen Your Most Sincere and Most obedient Servant,

Thos Barclay

